Appellant insists that the charge on circumstantial evidence was fundamentally erroneous and demands a reversal even in the absence of the facts proven. We confess our inability to discover anything wrong with the charge in question, or to find any substantial difference between that given by the court and the one requested by appellant. The charge given is almost an exact copy of the one set out in Branch's Criminal Laws of Texas, Sec. 204, and approved in Baldez v. State, 37 Tex. Crim. 413,35 S.W. 664; Boggs v. State, 38 Tex.Crim. Rep.; ___ S.W. ___; Trevino v. State, 38 Tex.Crim. Rep.,41 S.W. 608; Blount v. State, ___ Tex.Crim. Rep. ___, 64 S.W. 1050; Reeseman v. State, 59 Tex.Crim. Rep., 128 S.W. 1126; Moseley v. State, 59 Tex.Crim. Rep., 127 S.W. 178.
The motion for rehearing is overruled.
Overruled.